                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:19-cv-00062-FDW-DSC


 MIKE KIO PROPERTY SOLUTIONS, )
 LLC,                         )
                              )
      Plaintiff,              )
                              )
 vs.                          )                                              ORDER
                              )
 PAULA WATTS,                 )
                              )
      Defendant.              )
                              )

        The Court sua sponte REMANDS this matter to State court because pro se Defendant’s

Notice of Removal (Doc. No. 1) failed to satisfy the notice-pleading requirements set forth in 28

U.S.C. § 1446(a). See 28 U.S.C. § 1446(a) (“A defendant desiring to remove any civil action from

a State court shall file in district court of the United States for the district and division within which

such action is pending a notice removal signed pursuant to Rule 11 of the Federal Rules of Civil

Procedure and containing a short and plain statement of the grounds for removal, together with a

copy of all process, pleadings, and orders served upon such defendant or defendants in such

action.”) (emphasis added). The Clerk of Court is respectfully directed to CLOSE THE CASE.

        IT IS SO ORDERED.


                                            Signed: February 14, 2019
